DISMISS; and Opinion Filed December 3, 2013.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-00791-CV

                            CITY OF DALLAS, Appellant
                                      V.
                      THE DALLAS MORNING NEWS, L.P., Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-06-06607-J

                              MEMORANDUM OPINION
                         Before Justices Francis, Lang-Miers, and Lewis
                                 Opinion by Justice Lang-Miers
       The Court has before it appellant’s November 8, 2013 unopposed motion to dismiss the

appeal. In the motion, appellant states that appellee filed a notice of nonsuit of the entire case in

the trial court. On October 1, 2013, the trial court dismissed the case pursuant to the notice of

nonsuit.   Accordingly, we grant the motion and dismiss the appeal. See Tex. R. App. P.

42.1(a)(1).



                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE
130791F.P05
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

CITY OF DALLAS, Appellant                          On Appeal from the 191st Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-00791-CV        V.                       Trial Court Cause No. DC-06-06607-J.
                                                   Opinion delivered by Justice Lang-Miers,
THE DALLAS MORNING NEWS, L.P.,                     Justices Francis and Lewis participating.
Appellee

    In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that each party bear its own costs of the appeal.


Judgment entered this 3rd day of December, 2013.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE




                                            –2–